            Case 1:19-cv-01199-DLF Document 1 Filed 04/25/19 Page 1 of 6




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

     DEMOCRACY FORWARD
       FOUNDATION,
     1333 H Street NW, 11th Floor
     Washington, D.C. 20005,                        Case No.

              Plaintiff,
      v.

     U.S. DEPARTMENT OF
       TRANSPORTATION,
     1200 New Jersey Avenue, SE
     Washington, D.C. 20590; and

     FEDERAL AVIATION
       ADMINISTRATION,
     800 Independence Avenue, SW
     Washington, D.C. 20591,

              Defendants.


                                         COMPLAINT
       1.      Plaintiff Democracy Forward Foundation (“Democracy Forward”) brings this

action pursuant to the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), against

Defendants the U.S. Department of Transportation (“DOT”) and the Federal Aviation

Administration (“FAA”) to compel compliance in producing documents that would shed light on

the role Airlines for America (“A4A”), a trade association and lobbying group for major airlines,

has played in shaping DOT and FAA policies and regulations.

                                   JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       3.      Venue is proper under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e).
            Case 1:19-cv-01199-DLF Document 1 Filed 04/25/19 Page 2 of 6



       4.       Because Defendants have failed to comply with the applicable time limit

provisions in FOIA, Plaintiff is deemed to have exhausted its administrative remedies pursuant

to 5 U.S.C. § 552(a)(6)(C)(i).

                                            PARTIES

       5.       Plaintiff Democracy Forward is a not-for-profit organization incorporated under

the laws of the District of Columbia and based in Washington, D.C. Plaintiff works to promote

transparency and accountability in government, in part, by educating the pubic on government

actions and policies.

       6.       Defendant DOT is a federal agency within the meaning of FOIA, see 5 U.S.C.

§ 552(f)(1), and is headquartered in Washington, D.C. DOT has possession, custody, and

control of records to which Plaintiff seeks access.

       7.       Defendant FAA is a federal agency within the meaning of FOIA, see 5 U.S.C.

§ 552(f)(1), and is headquartered in Washington, D.C. FAA has possession, custody, and

control of records to which Plaintiff seeks access.

                                      FACTUAL ALLEGATIONS

       8.       On June 27, 2018, Democracy Forward submitted a FOIA request to each

Defendant.

                                       DOT FOIA Request

       9.       Democracy Forward’s FOIA request to the DOT sought the following records for

the time period of January 20, 2017 to the date the search is conducted:

       (1) Any and all records, including attachments, sent to or from individuals and

             representatives, employees, or lobbyists of Airlines for America (“A4A”), including

             any communications sent to or received from an account with the domain




                                                 2
          Case 1:19-cv-01199-DLF Document 1 Filed 04/25/19 Page 3 of 6



             “@airlines.org”. Please search the calendars, inboxes, and outboxes of the following

             government employees: (a) Daniel Elwell, (b) Marty Fiorentino, (c) Marianne

             McInerney, (d) Anthony Pugliese, (e) Finch Fulton, (f) Blane Workie, (g) Judith

             Kaleta, (h) Andy Post, (i) Sean McMaster, (j) Anthony Bedell, (k) Chris C. Brown,

             (l) Mike Britt, (m) Geoff Burr.

       (2) Any and all records, communications, attachments, calendars, official schedule,

             meeting invitation, phone logs, or any additional record category within the

             calendars, inboxes, and outboxes of the above-named government employees (see

             search criteria 1(a)-(ii)) containing any of the following search terms: Airlines for

             America, A4A, Pinkerton, Paul McGraw, David Berg, Carrier regulatory reform

             working group, Carrier reg reform, FACA, federal advisory committee, wheelchair,

             Dao, or flight 3411.

       10.      The FOIA request further sought a waiver of all fees associated with the request.

       11.      On June 28, 2018, Plaintiff received an acknowledgement letter from the DOT

regarding its FOIA request.

       12.      As of the date of this Complaint, DOT has neither informed Plaintiff whether it

will comply with Plaintiff’s FOIA request nor produced requested records.

                                        FAA FOIA Request

       13.      Democracy Forward’s FOIA request to the FAA sought the following records for

the time period of January 20, 2017 to the date the search is conducted:

       (1) Any and all records, including attachments, sent to or from individuals and

             representatives, employees, or lobbyists of Airlines for America (“A4A”), including

             any communications sent to or received from an account with the domain




                                                   3
          Case 1:19-cv-01199-DLF Document 1 Filed 04/25/19 Page 4 of 6



             “@airlines.org”. Please search the calendars, inboxes, and outboxes of the following

             government employees: (a) Daniel Elwell, (b) Carl Burleson, (c) Tina Amereihn, (d)

             Teri Bristol, (e) Ali Bahrami, (f) Charles M. Trippe, Jr., (g) Jeannie Shiffer, (h) Kate

             Howard, (i) Brian K. Langdon, (j) Nan Shellabarger, (k) Michelle Guynn, (l) Chris C.

             Brown, (m) Greg Martin, (n) Mike Britt, (o) Megan Bailey, (p) Tony Willet, (q) Carl

             Burleson, (r) George Nield, (s) Bailey Edwards, (t) Colleen Donovan, (u) Julie

             Marks, (v) Beth White, (w) Kevin Welsh, (x) Jodi McCarthy, (y) Lauren Casselman.

       (2) Any and all records, communications, attachments, calendars, official schedule,

             meeting invitation, phone logs, or any additional record category within the

             calendars, inboxes, and outboxes of the above-named government employees (see

             search criteria 1(a)-(ii)) containing any of the following search terms: Airlines for

             America, A4A, Pinkerton, Paul McGraw, David Berg, Carrier regulatory reform

             working group, Carrier reg reform, FACA, federal advisory committee, wheelchair,

             Dao, or flight 3411.

       14.      The FOIA request further sought a waiver of all fees associated with the request.

       15.      On November 21, 2018, FAA acknowledged having received Plaintiff’s FOIA

request and notified Plaintiff that FAA had assigned it FOIA number 2019-001554.

       16.      Despite some limited discussion with FAA about narrowing the request and an

anticipated production schedule, FAA has not made any production of documents.

                                           *           *      *

       17.      As of the date of this Complaint, Defendants DOT and FAA have both failed to

notify Plaintiff whether they will comply with the FOIA requests, see 5 U.S.C. § 552(a)(6)(A)(i),

whether they will produce all requested records, or whether they will demonstrate that they are




                                                   4
               Case 1:19-cv-01199-DLF Document 1 Filed 04/25/19 Page 5 of 6



lawfully exempt from production, see id § 552(a)(6)(C). Nor have Defendants notified Plaintiff

of the scope of any responsive records Defendants intend to produce or withhold, and the

reasons for any withholdings, or informed Plaintiff that it may appeal any adequately specific,

adverse determination.

          18.     Because the DOT and FAA have “fail[ed] to comply with the applicable time

limit provisions” of the FOIA, even with the benefit of any extensions of time that both agencies

might have claimed, Plaintiff is “deemed to have exhausted [its] administrative remedies.” Id.

§ 552(a)(6)(C)(i).

                                        CLAIM FOR RELIEF

          19.     Plaintiff incorporates by reference the foregoing paragraphs as if fully set forth

herein.

          20.     By failing to respond to Plaintiff’s request within the statutorily prescribed time

limit, Defendants have violated their duties under 5 U.S.C. § 552, including but not limited to the

duties to conduct a reasonable search for responsive records, to take reasonable steps to release

all non-exempt information, and to not withhold responsive records.

    WHEREFORE, Plaintiff respectfully requests that this Court:

          1.      Order Defendants to conduct a search for any and all responsive records to

Plaintiff’s FOIA request using search methods reasonably likely to lead to discovery of all

responsive records;

          2.      Order Defendants to produce, by a date certain, any and all non-exempt

responsive records and a Vaughn index of any responsive records withheld under a claim of

exemption;

          3.      Enjoin Defendants from continuing to withhold any and all non-exempt




                                                    5
            Case 1:19-cv-01199-DLF Document 1 Filed 04/25/19 Page 6 of 6



responsive records;

       4.      Order Defendants to grant in full Plaintiff’s request for a fee waiver;

       5.      Award Plaintiff its costs, attorneys’ fees, and other disbursements for this action;

and

       6.      Grant any other relief this Court deems appropriate.



   Dated: April 25, 2019                         Respectfully submitted,

                                                 /s/ Karianne M. Jones
                                                 Javier M. Guzman (D.C. Bar No. 462679)
                                                 Karianne M. Jones (D.C. Bar No. 187783)
                                                 Democracy Forward Foundation
                                                 P.O. Box 34553
                                                 Washington, D.C. 20043
                                                 (202) 448-9090
                                                 jguzman@democracyforward.org
                                                 kjones@democracyforward.org

                                                 Attorneys for Plaintiff




                                                 6
